Thomas, J. (dissenting):
Dana owned corporate stock and caused a certificate of some part of it to be issued to himself and Seibert and the survivor. Seibert is the survivor, and it is purposed to lay *49a succession tax upon the entire property. Dana declared to the officiating lawyer that he made the transfer to compensate Seibert for services rendered and to be rendered by Seibert, and that the latter had agreed to accept the stock in accordance with his wishes. Seibert testifies in effect that he agreed to render the services. Here, then, is an offer, an acceptance, and adequate consideration. Hence, there is a contract. And yet it is adjudged a gift of property so devolving at the donor’s death as to demand taxation. ■ I find in the convention no features of the gift contemplated by the statute. Dana deemed that he owed for the past; he wished to obligate Seibert for the future. To that end he promised and Seibert accepted. The contract is marked with good faith; it has abundant pecuniary consideration; it went into effect at once. G-overnments do not lay succession or death taxes on such financial dealings. Seibert paid for what he got. He is taxed as if he had received a gratuity. Would the property be taxable if Seibert had paid a sum of money to Dana as a consideration for the services ? I think not. But agreement to serve is an equivalent. The case is quite removed from the policy and theory on which death taxes are imposed. But if Seibert, laboring long and promising to continue his responsible service under the inducement of the compensating transfer, is, after all, a mere donee who has taken all and given nothing in consideration, even then the stock in its entirety should not be taxed. At the most only Dana’s interest, to which Seibert succeeded on Dana’s death, is taxable. A consideration of the nature of the contract shows that to be true. The estate was held, either jointly, or in common with cross-contingent remainders. If the tenancy was joint, it would have become a tenancy in common had Seibert alienated his interest. (4 Kent Comm. 363, 364.) Seibert and Dana each had an interest that could be alienated. Each could exercise every reasonable act of ownership. (4 Kent Comm. 359.) If the estate was productive, one could compel the other to account, and could maintain an action against him for the profits received. (Code Civ. Proc. § 1666.) Either could have partition of the property. (Code Civ. Proc. § 1532.) Each had, while both were living, *50(1) an interest vested fully in right and enjoyment but defeasible if he did not survive; (2) a remainder vesting upon his surviving his cotenant. In other words, each had his own, which in fact, if not in theory, was an undivided one-half of the property. Each had also a contingent remainder in the other’s share. The first named interest became fully effective when the transfer was made, and was not taxable. The second named interest became effective for Seibert at Dana’s death and may be taxable. But Seibert’s other interest or estate did not take effect at Dana’s death. At the time of the transfer it had all the necessary qualities of an estate of inheritance. True, there was attached a subsequent condition that might defeat it. That ceased at Dana’s death, and before that event menaced Seibert’s vested interest with possible defeasance. It was operative as an executory devise or limitation in a fee would be effective. It vanished at Dana’s death, but its disappearance did not create or augment in quantity the estate in Seibert. Some illustrations will serve. If the transfer had been to Seibert upon the condition that, if he should die without issue, it would go to Dana, and if Seibert died leaving issue his estate would not in any sense take effect by his so dying. Again, assume a transfer to Seibert with a provision that if Dana left issue they should take, Seibert’s estate would not await before vesting Dana’s death without issue. A grant to an infant with a provision that if he died under the age of twenty-one another should take, does not await his majority to vest. Nor does a grant to living persons as a class fail to vest by reason, of a provision that, if one of the class die before the grantee, the other shall take his share. An estate on condition may cease upon a given happening. A limitation may make the continuance of an estate precarious. But the extinguishment of the peril does not make the estate exist either in right or enjoyment. So Seibert had an estate which might live forever. It might go to Dana if he survived Seibert. But it existed by virtue of the transfer, and at the time of the transfer, and was so intended. But the contingent remainder became effective in enjoyment 'at Dana’s death, and, while! doubt, yet it .may be that such remainder, if it be a gift, falls- under the statute. But the *51present remainder was not given. It was earned under an agreement.
The order should be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs.
Order of the Surrogate’s Court of Suffolk county affirmed, with ten dollars costs and disbursements.